Title: From Robert Hanson Harrison to Edward William Kierse, 10 October 1780
From: Harrison, Robert Hanson
To: Kierse, Edward William


                  
                     Sir,
                     Head qrs Oct. 10.
                     1780
                  
                  It is His Excellency, the Commander in Chief’s wish that the
                     packet the Express brings, may reach His Excellency Count Rochambeau as soon as
                     possible. The way however thro Crompond it is feared is dangerous from the
                     incursions of the Enemy: You will therefore send the packet immediately to
                     Mr Campbell at the Village with this Letter, who is desired by the General
                     to forward it without a moment’s delay, by a Trusty Express by the way of
                     Fredericksburg—& Danbury—to Fairfield or Hartford—where he will fall in
                     with the Chain of Expresses, who are to proceed with the packet with the
                     greatest dispatch to Newport. I am Sir Yr Most obed. St
                  
                     Rob. H. Harrison.
                  
               